MEMORANDUM **
Leodegario Leon Munos, and his wife Emilia Garcia Martinon, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider its prior order affirming an immigration judge’s denial of relief. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s October 26, 2004 order affirming without opinion the immigration judge’s denial of Petitioners’ application for cancellation of removal, because Petitioners faded to timely petition this court for review of that decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
Petitioners have waived any challenge to the BIA’s order denying their motion for reconsideration because they failed to raise any arguments in their opening brief challenging that order. See id. at 1259-60 (issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.